DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer system”, the “one or more processors”, and/or the “machine readable storage medium” recited in claims 17 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference number “1680” labeled in Figure 2 for the block “interface” is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the block pertaining elements (41, 42, and 43) shown in Figure 1 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o).  For example, a descriptive label of “Network Terminal Point” should be inserted into Figure 1 to properly describe element (41).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The disclosure is objected to because of the following informalities: 
Page 15, lines 11-12, “the IFFTs 1651-1652” should be “the IFFTs 1651-1654”.
Page 16, line 2, “the AFE module 1650” should be “the AFE modules 1661-1664”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Objections
Claims 1-18 are objected to because of the following informalities:  

1. (Currently Amended) A method of transmitting data from a transmitter device to one or more receiver devices, each of the one or more receiver devices being connected to the transmitter device via a respective wire connection, the transmitter device being configured 
iteratively performing steps (i) to (iii) until, at step (iii), it is determined that one or more criteria are satisfied, thereby determining, for each of the one or more different channels, a current respective transmission power for transmitting data over that channel, wherein:
step (i) comprises determining, for each of the one or more different channels, a value of a first function, the first function being a function of one or more parameters selected from the group of parameters consisting of: a number of different tones for the one or more different channels, a frequency spacing between adjacent tones, a maximum power for transmitting the data over the one or more different channels, and a channel gain of that channel;
the data along that channel; and
step (iii) comprises determining whether or not the one or more determined transmission powers satisfy the one or more criteria; and
thereafter, for each of the one or more different channels, transmitting, by the transmitter device, the data over that channel to one or more of the receiver devices, the data being transmitted at the current transmission power determined for that channel.

3. (Currently Amended) The method according to claim 1, wherein:
an available spectrum for the transmission of the data over the one or more different channels comprises a plurality of tones;
steps (i) to (iii) are iterated for each of the plurality of the tones, thereby to determine, for each of the one or more different channels and for each of the plurality of tones, a current respective transmission power for transmitting data over that channel at that tone; and
the step of transmitting comprises, for each of the one or more different channels and for each of the plurality of tones, transmitting, by the transmitter device, the data over that channel and at that tone to the one or more of the receiver devices, the data being transmitted at the current transmission power determined for that channel and that tone.


an available spectrum for the transmission of the data over the one or more different channels comprises a plurality of tones; and
the first function is additionally a function of the one or more parameters selected from the group of parameters consisting of: a total number of different tones, and frequency separation between tones.

5. (Currently Amended) The method according to claim 1, wherein the first function is additionally a function of a gain of the one or more different channels, the gain of a channel being a ratio of a power coupling coefficient to a noise level on that channel.

6. (Currently Amended) The method according to claim 1, wherein the first function is a Lagrange multiplier, the Lagrange multiplier being a term of a Lagrangian function, the Lagrangian function being dependent on a channel capacity of the one or more different channels and one or more constraints.

Claim 7, line 2, “the one or more channels” should be “the one or more different channels” for consistence with other claims; and line 8, “a frequency spacing” should be “the frequency spacing” for clarity. 





step (ii) further comprises:
using the determined value of the first function, determining a value of a second function, the second function being a function of a power mask for transmitting the data over the one or more different channels; and
using the determined value of the second function, determining, for each of the one or more different channels, a respective transmission power for transmitting data along that channel.

9. (Currently Amended) The method according to claim 8, wherein the step of, using the determined value of the second function, determining, for each of the one or more different channels, the [[a]] respective transmission power for transmitting data along that channel comprises:
using the determined value of the second function, determining a value of a third function, the third function being a function of an upper bound for a channel capacity of the one or more different channels; and
using the determined value of the third function, determining, for each of the one or more different channels, a respective transmission power for transmitting data along that channel.

Claim 10, lines 2 and 15-16, “the one or more channels” should be “the one or more different channels”; line 9, “the different tones” should be “different tones”; line 14, “Ωmj,j” should be “Ωj,j”; and line 15, the term “for upper bound” should be deleted. 

Claim 13, lines 1-2, “the one or more criteria comprises” should be “the one or more criteria comprise”; and lines 11 and 12-13, “the one or more channels” should be “the one or more different channels”. 

15. (Currently Amended) The method according to claim 1, wherein the one or more different channels comprise[[s]] one or more channels selected from the group of channels consisting of: a direct channel, an indirect channel, a channel provided by a change over time of a potential difference between a pair of the wire connections, a phantom channel, and a common mode channel.

16. (Currently Amended) A transmitter device for transmitting data to one or more receiver devices, each of which is connected to the transmitter device via a respective wire connection, the transmitter device being configured 
iteratively perform steps (i) to (iii) until, at step (iii), it is determined that one or more criteria are satisfied, thereby to determine, for each of the one or more different channels, a current respective transmission power for transmitting data over that channel, wherein:
step (i) comprises determining, for each of the one or more different channels, a value of a first function, the first function being a function of one or more parameters selected from the group of parameters consisting of: a number different channels, a frequency spacing between adjacent tones, a maximum power for transmitting the data over the one or more different channels, and a channel gain of that channel;
step (ii) comprises, using the determined value of the first function, determining, for each of the one or more different channels, a respective transmission power for transmitting the data along that channel; and
step (iii) comprises determining whether or not the one or more determined transmission powers satisfy the one or more criteria; and
thereafter, for each of the one or more different channels, transmit, at the current transmission power determined for that channel, the data over that channel to one or more of the receiver devices.

18. (Currently Amended) A machine readable storage medium storing the [[a]] program or at least one of the plurality of programs according to claim 17.

Claims 2, 12, 14, and 17 depend either directly or indirectly from claim 1, therefor they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 17, a computer program or programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84. 32 USPQ2d at 1035.
Regarding claim 18, the claim does not fall within at least one of the four categories of patent eligible subject matter because “a machine readable storage medium” would appear to encompass both transitory and non-transitory media, such as a memory or a storage device described on page 7 in the specification. Therefore, the broadest reasonable interpretation means the “machine readable storage medium” includes a transitory medium such as a signal or waveform and therefore is non-statutory.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-9, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10, 14, and 15 of U.S. Patent No. 10,819,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in claim 1 of the instant application are included in at least the preamble of claim 1 and the dependent claim 4 of U.S. Patent No. 10,819,498. The claimed limitations recited in claims 2-4, 7, 15, 17, and 18 of the instant application are included in claims 5, 3, 6, 7, 2, 14, and 15, respectively, of U.S. Patent No. 10,819,498. The claimed limitations recited in claims 8 and 9 of the instant application are included claim 10 of U.S. Patent No. 10,819,498.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theodor Kramer et al. (US 2007/0263711 A1), hereinafter “Kramer”.
Regarding claim 1, Kramer illustrates a DSL communication system in Figure 1 comprising a transmitter device (LCO 12) connected to one or more receiver devices (DSL subscribers 14), each of the one or more receiver devices being connected to the transmitter device via a respective wire connection (16), the transmitter device being configured to transmit signals onto the wire connections over one or more different channels, and illustrates an iterative method 50 shown in Figure 5. The iteratively performing steps (i) to (iii) (applies to the steps 56-62) until, at step (iii), it is determined that one or more criteria are satisfied (constraints are satisfied), thereby determining, for each of the one or more different channels, a current respective transmission power for transmitting data over that channel, wherein: step (i) comprises determining, for each of the one or more different channels, a value of a first function (value of power transmission matrix), the first function being a function of one or more parameters 
Regarding claim 16, claim 16 is an apparatus claim and recites features similar to the method claim 1 for the similar reasons described in claim 1 above.
Regarding the dependent claims 2-4 and 8-9, since the method 50 shown in Figure 5 is an iterative method, further values of second and further functions of the DSL tones are being determined by the same steps 54-62. 
Regarding claim 5, as stated in paragraphs [0034], [0035], and [0092], wherein the DSL communication is used to transmit both voice and data communications over the DSL lines with two parts of data streams, which are being transmitted with different power levels, that is at a high power and at a low power applied to the DSL lines. 
Regarding claim 6, a Lagrange multiplier is provided and discussed in paragraph [0091], although the paragraph does not include all the limitations that the first function is a Lagrange multiplier, the Lagrange multiplier being a term of a Lagrangian function, the Lagrangian function being dependent on a channel capacity of the one or more different channels and one or more constraints, it appears well known to a skilled person in the art that the Lagrange multiplier is a Lagranian function being dependent of a channel capacity of the one or more different channels and one or more constraints. See paragraph [0050] of US PG publication 2002/0118652, the invention also applies to a DSL communication system for maximizing a channel capacity that can be determined as an optimization problem where the power constraint can be incorporated with a Lagrange multiplier to those skilled in the art of optimization theory and techniques.
Regarding claim 15, as shown in Figure 1 and discussed in paragraphs [0028]-[0032], wherein the one or more different channels of the DSL lines comprise one or more channels selected from the group of channels of at least a direct channel and a channel provided by a change over time of a potential difference between a pair of the wire connections.
Regarding claims 17 and 18, as discussed in paragraph [0093], the controller 28 can be used as a processor of executing a computer readable storage medium or storage device to perform the method steps as recited in claim 1.
 
Allowable Subject Matter
Claims 7 and 10-14 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References Cioffi, Rhee et al., Fang et al., Liang et al., Lu et al., AL RAWI et al., and STIGANT et al. all relate to DSL communications systems comprising a transmitter for transmitting data to a plurality of receivers through DSL lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNG T. TSE/Primary Examiner, Art Unit 2632